Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following registration statements of ReGen Biologics, Inc. of our report dated March 27, 2008 with respect to the consolidated financial statements of ReGen Biologics, Inc. and subsidiaries, included in this Annual Report (Form 10-K) for the year ended December 31, 2007: Registration Statements on Form S-1: Registration Number Date Filed 333-142775, as amended May 9, 2007 333-126835, as amended July 22, 2005 333-114867, as amended July 14, 2004 333-110605, as amended January 16, 2004 333-04106, as amended June 27, 1996 Registration Statements on Form S-8: Registration Number Date Filed 333-110610 November 19, 2003 333-110608 November 19, 2003 333-110607 November 19, 2003 333-110606 November 19, 2003 333-44088 August 18, 2000 333-88745 October 8, 1999 333-88747 October 8, 1999 333-36423 September 26, 1997 333-36425 September 26, 1997 333-23731 September 26, 1997 333-23749 September 26, 1997 /s/ Ernst & Young LLP Baltimore,
